 



Exhibit 10.7
EXECUTION COPY
SECOND AMENDED AND RESTATED
NOTE PURCHASE AGREEMENT
among
OPTION ONE OWNER TRUST 2002-3
as Issuer,
OPTION ONE LOAN WAREHOUSE CORPORATION
as Depositor
and
UBS REAL ESTATE SECURITIES INC.
as Purchaser
Dated as of January 19, 2007
OPTION ONE OWNER TRUST 2002-3
MORTGAGE-BACKED NOTES

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                      Page ARTICLE I   DEFINITIONS     1  
 
                   
 
  SECTION 1.01       Certain Defined Terms     1  
 
  SECTION 1.02       Other Definitional Provisions     2  
 
                    ARTICLE II   COMMITMENT; CLOSING AND PURCHASES OF ADDITIONAL
NOTE PRINCIPAL BALANCES     3  
 
                   
 
  SECTION 2.01       Commitment     3  
 
  SECTION 2.02       Closing     3  
 
                    ARTICLE III   TRANSFER DATES     3  
 
                   
 
  SECTION 3.01       Transfer Dates     3  
 
  SECTION 3.02       Limitation on Purchases; Illegality     5  
 
                    ARTICLE IV   CONDITIONS PRECEDENT TO EFFECTIVENESS OF
COMMITMENT     6  
 
                   
 
  SECTION 4.01       Subject to Conditions Precedent     6  
 
                    ARTICLE V   REPRESENTATIONS AND WARRANTIES OF THE ISSUER AND
THE DEPOSITOR     8  
 
                   
 
  SECTION 5.01       Issuer     8  
 
  SECTION 5.02       Securities Act     12  
 
  SECTION 5.03       No Fee     12  
 
  SECTION 5.04       Information     12  
 
  SECTION 5.05       The Purchased Notes     12  
 
  SECTION 5.06       Use of Proceeds     12  
 
  SECTION 5.07       The Depositor     12  
 
  SECTION 5.08       Taxes, etc     13  
 
  SECTION 5.09       Financial Condition     13  
 
                    ARTICLE VI   REPRESENTATIONS AND WARRANTIES WITH RESPECT TO
THE PURCHASER     13  
 
                   
 
  SECTION 6.01       Organization     13  
 
  SECTION 6.02       Authority, etc     13  
 
  SECTION 6.03       Securities Act     13  
 
  SECTION 6.04       Conflicts With Law     14  
 
  SECTION 6.05       Conflicts With Agreements, etc     14  
 
                    ARTICLE VII   COVENANTS OF THE ISSUER AND THE DEPOSITOR    
14  
 
                   
 
  SECTION 7.01       Information from the Issuer     14  
 
  SECTION 7.02       Access to Information     15  
 
  SECTION 7.03       Ownership and Security Interests; Further Assurances     15
 
 
  SECTION 7.04       Covenants     15  
 
  SECTION 7.05       Amendments     15  
 
  SECTION 7.06       With Respect to the Exempt Status of the Purchased Notes  
  16  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                      Page
 
  SECTION 7.07       Affirmative Covenants     16  
 
  SECTION 7.08       Negative Covenants     19  
 
                    ARTICLE VIII   ADDITIONAL COVENANTS     20  
 
                   
 
  SECTION 8.01       Legal Conditions to Closing     20  
 
  SECTION 8.02       Expenses     20  
 
  SECTION 8.03       Mutual Obligations     21  
 
  SECTION 8.04       Restrictions on Transfer     21  
 
  SECTION 8.05       [Reserved]     21  
 
  SECTION 8.06       Information Provided by the Purchaser     21  
 
                    ARTICLE IX   INDEMNIFICATION     21  
 
                   
 
  SECTION 9.01       Indemnification of the Purchaser     21  
 
  SECTION 9.02       Procedure and Defense     21  
 
                    ARTICLE X   MISCELLANEOUS     22  
 
                   
 
  SECTION 10.01       Amendments     22  
 
  SECTION 10.02       Notices     22  
 
  SECTION 10.03       No Waiver; Remedies     22  
 
  SECTION 10.04       Binding Effect; Assignability     23  
 
  SECTION 10.05       Provision of Documents and Information     23  
 
  SECTION 10.06       GOVERNING LAW; JURISDICTION     23  
 
  SECTION 10.07       No Proceedings     24  
 
  SECTION 10.08       Execution in Counterparts     24  
 
  SECTION 10.09       No Recourse—Purchaser and Depositor     24  
 
  SECTION 10.10       Survival     24  
 
  SECTION 10.11       Waiver of Set-Off     25  
 
  SECTION 10.12       Tax Characterization     25  
 
  SECTION 10.13       Conflicts     25  
 
  SECTION 10.14       Service of Process     25  
 
  SECTION 10.15       [Reserved]     25  
 
  SECTION 10.16       Limitation on Liability     25  
 
  SECTION 10.17       Binding Effect; Third-Party Beneficiaries     25  
 
  SECTION 10.18       Merger and Integration     26  
 
  SECTION 10.19       No Petition     26  
 
  SECTION 10.20       Cooperation     26  
 
  SECTION 10.21       Time     26  
 
  SECTION 10.22       Headings     26  
 
  SECTION 10.23       Exhibits     26  
 
  SECTION 10.24       Counterparts     26   Schedule I   —   Information for
Notices        



ii



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED NOTE PURCHASE AGREEMENT
     SECOND AMENDED AND RESTATED NOTE PURCHASE AGREEMENT, dated as of
January 19, 2007 (the “Note Purchase Agreement”), among OPTION ONE OWNER TRUST
2002-3 (the “Issuer”), OPTION ONE LOAN WAREHOUSE CORPORATION (the “Depositor”),
and UBS REAL ESTATE SECURITIES INC. (“UBS” and in its capacity as the purchaser,
the “Purchaser”).
     The parties hereto agree as follows:
ARTICLE I
DEFINITIONS
     SECTION 1.01 Certain Defined Terms. Capitalized terms used herein without
definition shall have the meanings set forth in the Indenture and the Sale and
Servicing Agreement (as defined below). Additionally, the following terms shall
have the following meanings:
     “Closing” shall have the meaning set forth in Section 2.02.
     “Closing Date” shall have the meaning set forth in Section 2.02.
     “Commitment” means the commitment of the Purchaser to purchase Additional
Note Principal Balances pursuant to Section 2.01.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
     “Governmental Actions” means any and all consents, approvals, permits,
orders, authorizations, waivers, exceptions, variances, exemptions or licenses
of, or registrations, declarations or filings with, any Governmental Authority
required under any Governmental Rules.
     “Governmental Authority” means the United States of America, any state or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and having jurisdiction over the applicable Person.
     “Governmental Rules” means any and all laws, statutes, codes, rules,
regulations, ordinances, orders, writs, decrees and injunctions, of any
Governmental Authority and any and all legally binding conditions, standards,
prohibitions, requirements and judgments of any Governmental Authority.
     “Indemnified Party” means UBS Real Estate Securities Inc. and any of its
officers, directors, employees, agents, representatives, assignees and
Affiliates and any Person who controls UBS Real Estate Securities Inc. or their
Affiliates within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act.
     “Indenture” means the Indenture dated as of January 19, 2007, between the
Issuer as Issuer and Wells Fargo Bank, N.A. as Indenture Trustee.





--------------------------------------------------------------------------------



 



     “Investment Company Act” shall have the meaning provided in
Section 5.01(k).
     “Lien” means, with respect to any asset, (a) any mortgage, lien, pledge,
charge, security interest, hypothecation, option or encumbrance of any kind in
respect of such asset or (b) the interest of a vendor or lessor under any
conditional sale agreement, financing lease or other title retention agreement
relating to such asset.
     “Loan Originator” means Option One Mortgage Corporation, a California
corporation and Option One Mortgage Capital Corporation, a Delaware corporation,
or either of them.
     “Maximum Note Principal Balance” has the meaning set forth in the Pricing
Letter.
     “Pricing Letter” means the pricing letter among the Issuer, the Depositor,
UBS Real Estate Securities Inc., Option One and the Indenture Trustee, dated the
date hereof and any amendments thereto.
     “Purchased Notes” means the Option One Owner Trust 2002-3 Mortgage-Backed
Notes issued by the Issuer pursuant to the Indenture.
     “Purchaser” means UBS and its permitted successors and assigns.
     “Sale and Servicing Agreement” means the Second Amended and Restated Sale
and Servicing Agreement dated as of January 19, 2007, among the Issuer, the
Depositor, the Loan Originators, the Servicer and Wells Fargo Bank, N.A. as the
Indenture Trustee, as the same may be amended, modified or supplemented from
time to time.
     “Servicer” means Option One Mortgage Corporation or its permitted
successors and assigns.
     SECTION 1.02 Other Definitional Provisions.
     (a) All terms defined in this Note Purchase Agreement shall have the
defined meanings when used in any certificate or other document made or
delivered pursuant hereto unless otherwise defined therein.
     (b) As used herein and in any certificate or other document made or
delivered pursuant hereto or thereto, accounting terms not defined in
Section 1.01, and accounting terms partially defined in Section 1.01 to the
extent not defined, shall have the respective meanings given to them under
generally accepted accounting principles. To the extent that the definitions of
accounting terms herein are inconsistent with the meanings of such terms under
generally accepted accounting principles, the definitions contained herein shall
control.
     (c) The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Note Purchase Agreement shall refer to this Note
Purchase Agreement as a whole and not to any particular provision of this Note
Purchase Agreement; and Section, subsection, Schedule and Exhibit references
contained in this Note Purchase Agreement are references to Sections,
subsections and schedules in or to this Note Purchase Agreement unless otherwise
specified.

2



--------------------------------------------------------------------------------



 



ARTICLE II
COMMITMENT; CLOSING AND PURCHASES OF
ADDITIONAL NOTE PRINCIPAL BALANCES
     SECTION 2.01 Commitment.
     (a) At any time during the Revolving Period at least two Business Days
prior to a proposed Transfer Date in the case of a Loan that is not a Wet Funded
Loan, or by 11:00 AM, New York City time on a proposed Transfer Date, in the
case of a Wet Funded Loan, to the extent that the aggregate outstanding Note
Principal Balance (after giving effect to the proposed purchase) is less than
the Maximum Note Principal Balance, and subject to the terms and conditions
hereof and in accordance with the other Basic Documents, the Issuer may request
that the Purchaser purchase Additional Note Principal Balances (each such
request, a “Purchase Request”). Each Purchase Request shall identify the
proposed Transfer Date, an estimate of the number of Loans and aggregate
Principal Balance of the Loans that will be purchased by the Issuer on such
Transfer Date. On the identified Transfer Date, the Purchaser agrees to purchase
the Additional Note Principal Balance requested in the Purchase Request, subject
to the terms and conditions and in reliance upon the covenants, representations
and warranties set forth herein and in the other Basic Documents.
     SECTION 2.02 Closing. The closing (the “Closing”) of the execution of the
Basic Documents and issuance of the Notes shall take place at 10:00 a.m. at the
offices of Manatt, Phelps & Phillips LLP, Costa Mesa, California on January 19,
2007, or if the conditions to closing set forth in Article IV of this Note
Purchase Agreement shall not have been satisfied or waived by such date, as soon
as practicable after such conditions shall have been satisfied or waived, or at
such other time, date and place as the parties shall agree upon (the date of the
Closing being referred to herein as the “Closing Date”).
ARTICLE III
TRANSFER DATES
     SECTION 3.01 Transfer Dates.
     (a) Subject to the conditions and terms set forth herein and in
Section 2.06 of the Sale and Servicing Agreement with respect to each Transfer
Date, the Issuer may request, and the Purchaser agrees to, purchase Additional
Note Principal Balances from the Issuer from time to time in accordance with,
and upon the satisfaction, as of the applicable Transfer Date, of each of the
following additional conditions:
          (i) With respect to each Transfer Date, each condition set forth in
Section 2.06 of the Sale and Servicing Agreement shall have been satisfied;
          (ii) Each of the representations and warranties of the Issuer, the
Servicer, the Loan Originator and the Depositor made in the Basic Documents
shall be true and correct in all material respects as of such date (except to
the extent they expressly relate to an earlier or later time);

3



--------------------------------------------------------------------------------



 



          (iii) The Issuer, the Servicer, the Loan Originator and the Depositor
shall be in material compliance with all of their respective covenants contained
in the Basic Documents and the Purchased Notes;
          (iv) No Event of Default and no Default shall have occurred or shall
be occurring;
          (v) With respect to each Transfer Date, the Purchaser shall have
received evidence reasonably satisfactory to it of the completion of all
recordings, registrations, and filings as may be necessary or, in the reasonable
opinion of the Purchaser, desirable to perfect or evidence the assignments
required to be effected on such Transfer Date in accordance with the Sale and
Servicing Agreement and the Loan Purchase Agreement including, without
limitation, the assignment of the Loans and the proceeds thereof;
          (vi) Each Loan (i) has been originated in accordance with the
Underwriting Guidelines and (ii) is not “abusive” or “predatory” as defined in
or in violation of any applicable statutes, regulations, ordinances or in any
other way that would be otherwise actionable by the Borrower or any Governmental
Authority;
          (vii) With respect to the first Transfer Date, the Purchaser shall
have completed its initial due diligence review with respect to the Loans and
the Loan Originator and determined, in the Purchaser’s sole discretion, that
both the Loans and the origination, servicing and business practices of the Loan
Originator are reasonably acceptable to the Purchaser;
          (viii) The Purchaser shall have received, in form and substance
reasonably satisfactory to the Purchaser, an Officer’s Certificate from the Loan
Originator, dated the Closing Date, certifying to the satisfaction of the
conditions set forth in the preceding paragraphs (i), (ii), (iii), (iv) and
(vi);
          (ix) All information provided by the Issuer to the Purchaser
concerning each of the Loans to be Pledged on such Transfer Date or date of
substitution shall be true and correct in all material respects as of such
Transfer Date or date of substitution;
          (x) All corporate and legal proceedings and all instruments in
connection with such Transfer Date or date of substitution, or otherwise in
connection with this Agreement and the transactions contemplated hereby, shall
be reasonably satisfactory in form and substance to the Purchaser, and the
Purchaser shall have received from the Issuer copies of all documents (including
records of corporate proceedings) relevant to the transactions herein
contemplated as the Purchaser may reasonably have requested. Such documents
shall include, in addition to the documents listed in Section 4.01, a
certificate of the Secretary or Assistant Secretary of the Issuer certifying the
names and signatures of the officers authorized on its behalf to execute this
Agreement and any other documents to be delivered by it hereunder on such
Transfer Date or date of substitution; and
          (xi) The Purchaser shall have received the most recent available
standard servicing or loan reports in summary form, if any, with respect to all
of the Pledged Loans.
     (b) The price paid by the Purchaser on each Transfer Date for the
Additional Note Principal Balance purchased on such Transfer Date shall be equal
to the amount of such Additional

4



--------------------------------------------------------------------------------



 



Note Principal Balance and shall be remitted not later than 3:30 p.m. (New York
City time) on the Transfer Date by wire transfer of immediately available funds
to the Advance Account.
     (c) The Purchaser shall record on the schedule attached to the Purchased
Notes, the date and amount of any Additional Note Principal Balance purchased by
it; provided, that failure to make such recordation on such schedule or any
error in such schedule shall not adversely affect the Purchaser’s rights with
respect to its Note Principal Balance and any right to receive interest payments
in respect of the Note Principal Balance actually held. Absent manifest error,
the Note Principal Balance of the Purchased Notes as set forth in the
Purchaser’s records shall be binding upon the parties hereto, notwithstanding
any notation or record made or kept by any other party hereto.
     (d) The Purchaser shall determine in its reasonable discretion whether each
of the above conditions have been met in accordance with the Sale and Servicing
Agreement and its determination shall be binding on the parties hereto.
     SECTION 3.02 Limitation on Purchases; Illegality. Anything to the contrary
notwithstanding, if, on or prior to the determination of any One-Month LIBOR:
     (a) The Purchaser determines, which determination shall be conclusive, that
quotations of interest rates for the relevant deposits referred to in the
definition of “One-Month LIBOR” in Section 1.01 of the Sale and Servicing
Agreement are not being provided in the relevant amounts or for the relevant
maturities for purposes of determining rates of interest for the Purchased Notes
as provided herein; or
     (b) The Purchaser determines, which determination shall be conclusive (and
based on such information as Majority Noteholders shall have given to the
Purchaser), that the relevant rate of interest referred to in the definition of
“One-Month LIBOR” in Section 1.01 of the Sale and Servicing Agreement upon the
basis of which the rate of interest for the Purchased Notes is to be determined
is not adequate to cover the cost to the Majority Noteholders of making or
maintaining Loans; or
     (c) It becomes unlawful for the Purchaser to honor its obligation to
purchase Notes hereunder or for any Noteholder to maintain its investment in
Notes issued hereunder, in each case, using One-Month LIBOR;
then the Purchaser shall give the Issuer prompt notice thereof and at the
Issuer’s option, upon notice to the Purchaser, the Issuer may either immediately
prepay all the Purchased Notes outstanding and terminate this Note Purchase
Agreement or pay interest on the Purchased Notes at a rate per annum equal to
the Federal Funds Rate plus 2.00%.

5



--------------------------------------------------------------------------------



 



ARTICLE IV
CONDITIONS PRECEDENT TO
EFFECTIVENESS OF COMMITMENT
     SECTION 4.01 Subject to Conditions Precedent. The effectiveness of the
Commitment hereunder is subject to the satisfaction at the time of the Closing
of the following conditions (any or all of which may be waived by the Purchaser
in its sole discretion):
     (a) Performance by the Issuer, the Depositor, the Servicer and the Loan
Originator. All the terms, covenants, agreements and conditions of the Basic
Documents to be complied with and performed by the Issuer, the Depositor, the
Servicer and the Loan Originator on or before the Closing Date shall have been
complied with and performed in all material respects.
     (b) Representations and Warranties. Each of the representations and
warranties of the Issuer, the Depositor, the Servicer and the Loan Originator
made in the Basic Documents shall be true and correct in all material respects
as of the Closing Date (except to the extent they expressly relate to an earlier
or later time).
     (c) Officer’s Certificate. The Purchaser shall have received, in form and
substance reasonably satisfactory to the Purchaser, an Officer’s Certificate
from the Loan Originator, the Depositor and the Servicer and a certificate of an
Authorized Officer of the Issuer, dated the Closing Date, certifying to the
satisfaction of the conditions set forth in the preceding paragraphs (a) and
(b).
     (d) Opinions of Counsel to the Issuer, the Loan Originator, the Servicer
and the Depositor. Counsel to the Issuer, the Loan Originator, the Servicer and
the Depositor shall have delivered to the Purchaser favorable opinions, dated as
of the Closing Date and reasonably satisfactory in form and substance to the
Purchaser and its counsel. In addition to the foregoing, the Loan Originator
shall have caused its counsel to deliver to the Purchaser a favorable opinion to
the effect that the Issuer will not be treated as an association (or publicly
traded partnership) taxable as a corporation or as a taxable mortgage pool, for
federal income tax purposes.
     (e) Opinions of Counsel to the Indenture Trustee. Counsel to the Indenture
Trustee shall have delivered to the Purchaser a favorable opinion, dated as of
the Closing Date and reasonably satisfactory in form and substance to the
Purchaser and its counsel.
     (f) Opinions of Counsel to the Owner Trustee. Delaware counsel to the Owner
Trustee of the Issuer and the Depositor shall have delivered to the Purchaser
favorable opinions regarding the formation, existence and standing of the Issuer
and the Depositor and of the Issuer’s and the Depositor’s execution,
authorization and delivery of each of the Basic Documents to which it is a party
and such other matters as the Purchaser may reasonably request, dated as of the
Closing Date and reasonably satisfactory in form and substance to the Purchaser
and its counsel.
     (g) Filings and Recordations. The Purchaser shall have received evidence
reasonably satisfactory to it of (i) the completion of all recordings,
registrations, and filings as may be necessary or, in the reasonable opinion of
the Purchaser, desirable to perfect or evidence the assignment by the Loan
Originator to the Depositor of the Loan Originator’s ownership interest in

6



--------------------------------------------------------------------------------



 



the Trust Estate including, without limitation, the Loans conveyed pursuant to
the Loan Purchase Agreement and the proceeds thereof, (ii) the completion of all
recordings, registrations and filings as may be necessary or, in the reasonable
opinion of the Purchaser, desirable to perfect or evidence the assignment by the
Depositor to the Issuer of the Depositor’s ownership interest in the Trust
Estate including, without limitation, the Loans and the proceeds thereof and
(iii) the completion of all recordings, registrations, and filings as may be
necessary or, in the reasonable opinion of the Purchaser, desirable to perfect
or evidence the grant of a first priority perfected security interest in the
Issuer’s ownership interest in the Trust Estate including, without limitation,
the Loans, in favor of the Indenture Trustee, subject to no Liens prior to the
Lien of the Indenture.
     (h) Documents. The Purchaser shall have received a duly executed
counterpart of each of the Basic Documents, in form reasonably acceptable to the
Purchaser, the Purchased Notes and each and every document or certification
delivered by any party in connection with any of the Basic Documents or the
Purchased Notes, and each such document shall be in full force and effect.
     (i) Due Diligence. The Purchaser shall have completed its due diligence
review with respect to the Loans, as provided for in Section 11.15 of the Sale
and Servicing Agreement.
     (j) Actions or Proceedings. No action, suit, proceeding or investigation by
or before any Governmental Authority shall have been instituted to restrain or
prohibit the consummation of, or to invalidate, any of the transactions
contemplated by the Basic Documents, the Purchased Notes and the documents
related thereto in any material respect.
     (k) Approvals and Consents. All Governmental Actions of all Governmental
Authorities required with respect to the transactions contemplated by the Basic
Documents, the Purchased Notes and the documents related thereto shall have been
obtained or made.
     (l) Accounts. The Purchaser shall have received evidence reasonably
satisfactory to it that each Trust Account has each been established in
accordance with the terms of the Sale and Servicing Agreement.
     (m) Fees and Expenses. The fees and expenses payable by the Issuer and the
Depositor pursuant to Section 8.02(b) hereof shall have been paid.
     (n) Other Documents. The Issuer, the Loan Originator, the Depositor and the
Servicer shall have furnished to the Purchaser such other opinions, information,
certificates and documents as the Purchaser may reasonably request.
     (o) Proceedings in Contemplation of Sale of Purchased Notes. All actions
and proceedings undertaken by the Issuer, the Loan Originator, the Depositor and
the Servicer in connection with the issuance and sale of the Purchased Notes as
herein contemplated shall be reasonably satisfactory in all respects to the
Purchaser and its counsel.
     (p) Financial Covenants. The Loan Originator and the Servicer shall be in
compliance with the financial covenants set forth in Section 7.02 of the Sale
and Servicing Agreement.

7



--------------------------------------------------------------------------------



 



     (q) Trust Accounts Control Agreements. The Purchaser shall have received
control agreements relating to the Trust Accounts reasonably satisfactory to the
Purchaser.
     (r) Underwriting Guidelines. The Purchaser shall have received a copy of
the current Underwriting Guidelines.
     (s) Fees. The Loan Originator shall have paid all fees, costs and expenses
of the Purchaser required, by the terms of the Basic Documents, to be paid by
the Loan Originator on or before the Closing Date.
     If any condition specified in this Section 4.01 shall not have been
fulfilled when and as required to be fulfilled through no fault of the
Purchaser, this Note Purchase Agreement may be terminated by the Purchaser by
notice to the Loan Originator at any time at or prior to the Closing Date, and
the Purchaser shall incur no liability as a result of such termination.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF
THE ISSUER AND THE DEPOSITOR
     The Issuer and the Depositor hereby jointly and severally make the
following representations and warranties to the Purchaser, as of the Closing
Date, and as of each Transfer Date and the Purchaser shall be deemed to have
relied on such representations and warranties in making (or committing to make)
purchases of Additional Note Principal Balances on each Transfer Date and on
each date on which any Collateral is released to it or substituted by it:
     SECTION 5.01 Issuer.
     (a) The Issuer has been duly organized and is validly existing and in good
standing as a statutory trust under the laws of the State of Delaware, with
requisite trust power and authority to own its properties and to transact the
business in which it is now engaged, and is duly qualified to do business and is
in good standing (or is exempt from such requirements) in each State of the
United States where the nature of its business requires it to be so qualified
and the failure to be so qualified and in good standing would, individually or
in the aggregate, have a material adverse effect on (a) the interests of the
Purchaser, (b) the legality, validity or enforceability of this Note Purchase
Agreement or any other Basic Document or the rights or remedies of the Purchaser
or the Indenture Trustee hereunder or thereunder, (c) the ability of the Issuer
to perform its obligations under this Note Purchase Agreement or any other Basic
Document, (d) the Indenture Trustee’s security interest in the Collateral
generally or in any Loan or other item of Collateral or (e) the enforceability
or recoverability of any of the Loans (a “Material Adverse Effect”).
     (b) The issuance, sale, assignment and conveyance of the Purchased Notes
and the Additional Note Principal Balances, the performance of the Issuer’s
obligations under each Basic Document to which it is a party and the
consummation of the transactions therein contemplated will not conflict with or
result in a breach of any of the terms or provisions of, or constitute a default
under, or result in the creation or imposition of any Lien (other than any Lien
created by the Basic Documents), charge or encumbrance upon any of the property
or assets of the Issuer or any of its Affiliates pursuant to the terms of, any
indenture, mortgage, deed of trust, loan agreement or other

8



--------------------------------------------------------------------------------



 



agreement or instrument to which it or any of its Affiliates is bound or to
which any of its property or assets is subject, nor will such action result in
any violation of the provisions of its organizational documents or any
Governmental Rule applicable to the Issuer, in each case which could be expected
to have a Material Adverse Effect.
     (c) No Governmental Action which has not been obtained is required by or
with respect to the Issuer in connection with the execution and delivery of the
Purchased Notes. No Governmental Action which has not been obtained is required
by or with respect to the Issuer in connection with the execution and delivery
of any of the Basic Documents to which the Issuer is a party or the consummation
by the Issuer of the transactions contemplated thereby except for any
requirements under state securities or “blue sky” laws in connection with any
transfer of the Purchased Notes.
     (d) The Issuer possesses all material licenses, certificates,
authorizations or permits issued by the appropriate state, federal or foreign
regulatory agencies or bodies necessary to conduct the business now operated by
it, and has not received any notice of proceedings relating to the revocation or
modification of any such license, certificate, authorization or permit which,
singly or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would materially and adversely affect its condition, financial or
otherwise, or its earnings, business affairs or business prospects.
     (e) Each of the Basic Documents to which the Issuer is a party has been
duly authorized, executed and delivered by the Issuer and is a valid and legally
binding obligation of the Issuer, enforceable against the Issuer in accordance
with its terms, subject to enforcement of bankruptcy, insolvency,
reorganization, moratorium and other similar laws of general applicability
relating to or affecting creditors’ rights and to general principles of equity.
     (f) The execution, delivery and performance by the Issuer of each of its
obligations under each of the Basic Documents to which it is a party will not
result in a breach or violation of any of the terms and provisions of, or
constitute a default under, any agreement or instrument to which the Issuer is a
party or by which the Issuer is bound or to which any of its properties are
subject or of any statute, order or regulation applicable to the Issuer of any
court, regulatory body, administrative agency or governmental body having
jurisdiction over the Issuer or any of its properties, in each case which could
be expected to have a Material Adverse Effect.
     (g) The Issuer is not in violation of its organizational documents or in
default under any agreement, indenture or instrument which would have a Material
Adverse Effect. The Issuer is not a party to, bound by or in breach or violation
of any indenture or other agreement or instrument, or subject to or in violation
of any statute, order or regulation of any court, regulatory body,
administrative agency or governmental body having jurisdiction over the Issuer
that could, individually or in the aggregate, be expected to have a Material
Adverse Effect.
     (h) There are no actions or proceedings against, or investigations of, the
Issuer pending, or, to the knowledge of the Issuer threatened, before any
Governmental Authority, court, arbitrator, administrative agency or other
tribunal (i) asserting the invalidity of any of the Basic Documents, or
(ii) seeking to prevent the issuance of the Purchased Notes or the consummation
of any of the transactions contemplated by the Basic Documents or the Purchased
Notes, or (iii) that, if

9



--------------------------------------------------------------------------------



 



adversely determined, could, individually or in the aggregate, be expected to
have a Material Adverse Effect.
     (i) Neither this Note Purchase Agreement, the other Basic Documents nor any
transaction contemplated herein or therein shall result in a violation of, or
give rise to an obligation on the part of the Purchaser to register, file or
give notice under, Regulations T, U or X of the Federal Reserve Board or any
other regulation issued by the Federal Reserve Board pursuant to the Exchange
Act, in each case as in effect on the Closing Date.
     (j) The Issuer has all necessary power and authority to execute and deliver
the Purchased Notes. Each Purchased Note has been duly and validly authorized by
the Issuer and, from and after the date on which such Purchased Note is executed
by the Issuer and authenticated by the Indenture Trustee in accordance with the
terms of the Indenture and delivered to and paid for by the Purchaser in
accordance with the terms of this Note Purchase Agreement, shall be validly
issued and outstanding and shall constitute a valid and legally binding
obligation of the Issuer that is entitled to the benefits of the Indenture and
enforceable against the Issuer in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and by
general principles of equity, regardless of whether enforceability is considered
in a proceeding in equity or at law.
     (k) The Issuer is not, and neither the issuance and sale of the Purchased
Notes to the Purchaser nor the activities of the Issuer pursuant to the Basic
Documents, shall render the Issuer an “investment company” or under the
“control” of an “investment company” as such terms are defined in the Investment
Company Act of 1940, as amended (the “Investment Company Act”).
     (l) It is not necessary to qualify the Indenture under the Trust Indenture
Act of 1939, as amended.
     (m) The Issuer is solvent and has adequate capital for its business and
undertakings.
     (n) The chief executive offices of the Issuer are located at Option One
Owner Trust 2002-3, c/o Wilmington Trust Company, as Owner Trustee, One Rodney
Square North, 1100 North Market Street, Wilmington, Delaware 19890, or, with the
consent of the Purchaser, such other address as shall be designated by the
Issuer in a written notice to the other parties hereto.
     (o) There are no contracts, agreements or understandings between the Issuer
and any Person granting such Person the right to require the filing at any time
of a registration statement under the Act with respect to the Purchased Notes.
     (p) No Default or Event of Default exists.
     (q) The Issuer holds good and indefeasible title to, and is the sole owner
of, all right, title and interest in and to the Collateral (including any and
all Loans and the related Other Assets given as security for any of the Issuer’s
obligations hereunder), free and clear of all Liens, participations and rights
of others (except for the Lien created by this Agreement), and on each date this
representation is made, the Purchaser has a first priority Lien with respect to
the Collateral and no further action in the nature of delivery of possession or
filing, including any filing of any

10



--------------------------------------------------------------------------------



 



document (other than the filing of a UCC-1 financing statement with the
Secretary of the State of California naming the Issuer as “debtor” and the
Purchaser as “secured party” and describing the Collateral as the “collateral”
therein, but only if such filing has not previously been made), is required to
establish and (insofar as a security interest may be perfected by filing or
possession) perfect the Lien with respect to the Collateral in favor of the
Purchaser against all third parties in any jurisdiction.
     (r) The Issuer’s Chief Executive Office is located at 3 Ada, Irvine, CA
92618. The Custodial Loan Files concerning the Loans are held in the offices of
the Custodian under the Custodial Agreement in the State of California.
     (s) The Issuer’s’s federal taxpayer identification number is 3543125.
     (t) There are no delinquent federal, state, city, county, or other taxes
relating to any of the Issuer, the Depositor, any other transferor of loans to
the Issuer, or the Loan Originator except those taxes (i) that are being
contested by such Person in good faith, (ii) that are not material in amount,
(iii) with respect to which payment has been stayed by a court of competent
jurisdiction, (iv) that relate to a Mortgage Property, or (v) that would not
have a Material Adverse Effect.
     (u) The transactions contemplated by this Agreement are in the ordinary
course of business of the Issuer. The Issuer will engage in each acquisition of
Loans under the Sale and Servicing Agreement or pursuant to the Disposition
Agreement as a principal and not as an agent.
     (v) The Issuer is solvent, is able to pay its debts as they become due and
has capital sufficient to carry on its business and its obligations hereunder.
The Issuer will not be rendered insolvent by the execution and delivery of this
Agreement or the performance of its obligations hereunder. No petition of
bankruptcy (or similar insolvency proceeding) has been filed by or against the
Issuer.
     (w) In incurring any obligation or making any “transfer” (as defined in
Section 101 of the Bankruptcy Code) of property or any interest therein pursuant
to this Agreement (whether in connection with a purchase of Notes hereunder or
otherwise), the Issuer does not intend to hinder, delay or defraud any Person to
which the Issuer is or will become, on or after the date on which such
obligation is incurred or such transfer is made, indebted.
     (x) With respect to any obligation incurred by the Issuer or any “transfer”
(as defined in Section 101 of the Bankruptcy Code) of property or any interest
therein made by the Issuer pursuant to this Agreement (whether in connection
with a purchase of Notes hereunder or otherwise), (i) the Issuer has received
“reasonably equivalent value” within the meaning of Section 548(a)(1)(B)(i) of
the Bankruptcy Code for such obligation or transfer, (ii) the Issuer is not and
will not become “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code at the time of or as a result of incurring such obligation or
making such transfer, (iii) the Issuer is not engaged in, and is not about to
engage in, any business or transaction for which the any property remaining with
the Issuer constitutes “unreasonably small capital” within the meaning of
Section 548(a)(1)(B)(ii)(II) of the Bankruptcy Code, and (iv) the Issuer does
not intend to incur, and does not believe that it will incur, “debts” within the
meaning of Section 101(12) of the Bankruptcy Code that would be beyond the
Issuer’s ability to pay as such debts matured.

11



--------------------------------------------------------------------------------



 



     (y) With respect to any “transfer” (as defined in Section 101 of the
Bankruptcy Code) of property or any interest therein made by the Issuer pursuant
to this Agreement (including the Issuer’s Grant to the Purchaser of a Lien with
respect to Loans in exchange for a purchase of Notes hereunder from the Issuer
to finance its purchase of such Loans), such transfer is intended as a
“contemporaneous exchange for new value” given to the Issuer within the meaning
of Section 547(c)(1) of the Bankruptcy Code.
     SECTION 5.02 Securities Act. Assuming the accuracy of the representations
and warranties of and compliance with the covenants of the Purchaser, contained
herein, the sale of the Purchased Notes and the sale of Additional Note
Principal Balances pursuant to this Note Purchase Agreement are each exempt from
the registration and prospectus delivery requirements of the Act. In the case of
the offer or sale of the Purchased Notes, no form of general solicitation or
general advertising was used by the Issuer, any Affiliates of the Issuer or any
person acting on its or their behalf, including, but not limited to,
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar medium or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising. Neither the Issuer, any Affiliates of the
Issuer nor any Person acting on its or their behalf has offered or sold, nor
will the Issuer, any Affiliates of the Issuer or any Person acting on its behalf
offer or sell directly or indirectly, the Purchased Notes or any other security
in any manner that, assuming the accuracy of the representations and warranties
and the performance of the covenants given by the Purchaser and compliance with
the applicable provisions of the Indenture with respect to each transfer of the
Purchased Notes, would render the issuance and sale of the Purchased Notes as
contemplated hereby a violation of Section 5 of the Securities Act or the
registration or qualification requirements of any state securities laws, nor has
the Issuer authorized, nor will it authorize, any Person to act in such manner.
     SECTION 5.03 No Fee. Neither the Issuer, nor the Depositor, nor any of
their Affiliates has paid or agreed to pay to any Person any compensation for
soliciting another to purchase the Purchased Notes.
     SECTION 5.04 Information. The information provided pursuant to Section 7.01
hereof will, at the date thereof, be true and correct in all material respects.
     SECTION 5.05 The Purchased Notes. The Purchased Notes have been duly and
validly authorized, and, when executed and authenticated in accordance with the
terms of the Indenture, and delivered to and paid for in accordance with this
Note Purchase Agreement, will be duly and validly issued and outstanding and
will be entitled to the benefits of the Indenture.
     SECTION 5.06 Use of Proceeds. No proceeds of a purchase hereunder will be
used (i) for a purpose that violates or would be inconsistent with Regulations
T, U or X promulgated by the Board of Governors of the Federal Reserve System
from time to time or (ii) to acquire any security in any transaction in
violation of Section 13 or 14 of the Exchange Act.
     SECTION 5.07 The Depositor. The Depositor hereby makes to the Purchaser
each of the representations, warranties and covenants set forth in Section 3.01
of the Sale and Servicing

12



--------------------------------------------------------------------------------



 



Agreement as of the Closing Date and as of each Transfer Date (except to the
extent that any such representation, warranty or covenant is expressly made as
of another date).
     SECTION 5.08 Taxes, etc. Any taxes, fees and other charges of Governmental
Authorities applicable to the Issuer and the Depositor, except for franchise or
income taxes, in connection with the execution, delivery and performance by the
Issuer and the Depositor of each Basic Document to which they are parties, the
issuance of the Purchased Notes or otherwise applicable to the Issuer or the
Depositor in connection with the Trust Estate have been paid or will be paid by
the Issuer or the Depositor, as applicable, at or prior to the Closing Date or
Transfer Date, to the extent then due.
     SECTION 5.09 Financial Condition. On the date hereof and on each Transfer
Date, neither the Issuer nor the Depositor is or will be insolvent or the
subject of any voluntary or involuntary bankruptcy proceeding.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
WITH RESPECT TO THE PURCHASER
     The Purchaser hereby makes the following representations and warranties, as
to itself, to the Issuer and the Depositor on which the same are relying in
entering into this Note Purchase Agreement.
     SECTION 6.01 Organization. The Purchaser has been duly organized and is
validly existing and in good standing under the laws of the jurisdiction of its
organization with power and authority to own its properties and to transact the
business in which it is now engaged.
     SECTION 6.02 Authority, etc. The Purchaser has all requisite power and
authority to enter into and perform its obligations under this Note Purchase
Agreement and to consummate the transactions herein contemplated. The execution
and delivery by the Purchaser of this Note Purchase Agreement and the
consummation by the Purchaser of the transactions contemplated hereby have been
duly and validly authorized by all necessary organizational action on the part
of the Purchaser. This Note Purchase Agreement has been duly and validly
executed and delivered by the Purchaser and constitutes a legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, subject to enforcement of bankruptcy, reorganization,
insolvency, moratorium and other similar laws of general applicability relating
to or affecting creditors’ rights and to general principles of equity. Neither
the execution and delivery by the Purchaser of this Note Purchase Agreement nor
the consummation by the Purchaser of any of the transactions contemplated
hereby, nor the fulfillment by the Purchaser of the terms hereof, will conflict
with, or violate, result in a breach of or constitute a default under any term
or provision of the Purchaser’s organizational documents or any Governmental
Rule applicable to the Purchaser.
     SECTION 6.03 Securities Act. The Purchaser hereby represents and warrants
to the Issuer and the Depositor as of the date of this Note Purchase Agreement,
as follows:
     (a) The Purchaser has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
purchase of an interest in the Note.

13



--------------------------------------------------------------------------------



 



The Purchaser (i) is (A) a “qualified institutional buyer” as defined under
Rule 144A promulgated under the Securities Act of 1933, as amended (the “1933
Act”), acting for its own account or the accounts of other “qualified
institutional buyers” as defined under Rule 144A, or (B) an “accredited
investor” within the meaning of Regulation D promulgated under the 1933 Act, and
(ii) is aware that the Issuer intends to rely on the exemption from registration
requirements under the 1933 Act provided by Rule 144A or Regulation D, as
applicable.
     (b) The Purchaser understands that neither the Note nor interests in the
Note have been registered or qualified under the 1933 Act, nor under the
securities laws of any state, and therefore neither the Note nor interests in
the Note can be resold unless they are registered or qualified thereunder or
unless an exemption from registration or qualification is available.
     (c) It is the intention of the Purchaser to acquire interests in the Note
(a) for investment for its own account, or (b) for resale to “qualified
institutional buyers” in transactions under Rule 144A, and not in any event with
the view to, or for resale in connection with, any distribution thereof. The
Purchaser understands that the Note and interests therein have not been
registered under the 1933 Act by reason of a specific exemption from the
registration provisions of the 1933 Act which depends upon, among other things,
the bona fide nature of the Purchaser’s investment intent (or intent to resell
only in Rule 144A transactions) as expressed herein.
     SECTION 6.04 Conflicts With Law. The execution, delivery and performance by
the Purchaser of its obligations under this Note Purchase Agreement will not
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any agreement or instrument to which the Purchaser
is a party or by which the Purchaser is bound or of any statute, order or
regulation applicable to the Purchaser of any court, regulatory body,
administrative agency or governmental body having jurisdiction over the
Purchaser, in each case which could be expected to have a material adverse
effect on the transactions contemplated therein.
     SECTION 6.05 Conflicts With Agreements, etc. The Purchaser is not in
violation of its organizational documents or in default under any agreement,
indenture or instrument the effect of which violation or default would be
materially adverse to the Purchaser in the performance of its obligations or
duties under any of the Basic Documents to which it is a party. The Purchaser is
not a party to, bound by or in breach or violation of any indenture or other
agreement or instrument, or subject to or in violation of any statute, order or
regulation of any court, regulatory body, administrative agency or governmental
body having jurisdiction over the Purchaser that materially and adversely
affects, the ability of the Purchaser to perform its obligations under this Note
Purchase Agreement.
ARTICLE VII
COVENANTS OF THE ISSUER AND THE DEPOSITOR
     SECTION 7.01 Information from the Issuer. So long as the Purchased Notes
remain outstanding, the Issuer and the Depositor shall each furnish to the
Purchaser:
     (a) the financial information required to be delivered by the Servicer
under Section 4.02(a) of the Sale and Servicing Agreement;

14



--------------------------------------------------------------------------------



 



     (b) such information (including financial information), documents, records
or reports with respect to the Trust Estate, the Loans, the Issuer, the Loan
Originator, the Servicer or the Depositor as the Purchaser may from time to time
reasonably request;
     (c) as soon as possible and in any event within one (1) Business Day after
the occurrence thereof, notice of each Event of Default under the Sale and
Servicing Agreement or the Indenture, and each Default; and
     (d) promptly and in any event not later than the effective time thereof,
written notice of a change in address of the chief executive office of the
Issuer, the Loan Originator or the Depositor.
     SECTION 7.02 Access to Information. So long as the Purchased Notes remain
outstanding, each of the Issuer and the Depositor shall, at any time and from
time to time during regular business hours, or at such other reasonable times
upon reasonable notice to the Issuer or the Depositor, as applicable, permit the
Purchaser, or its agents or representatives to:
     (a) examine all books, records and documents (including computer tapes and
disks) in the possession or under the control of the Issuer or the Depositor
relating to the Loans or the Basic Documents as may be requested, and
     (b) visit the offices and property of the Issuer and the Depositor for the
purpose of examining such materials described in clause (a) above.
     Except as provided in Section 10.05, information obtained by the Purchaser
pursuant to this Section 7.02 and Section 7.01 herein shall be held in
confidence in accordance with and to the extent provided in Sections 11.15 and
11.17 of the Sale and Servicing Agreement as if it constituted “Confidential
Information” (as defined therein).
     SECTION 7.03 Ownership and Security Interests; Further Assurances. The
Depositor will take all action necessary to maintain the Issuer’s ownership
interest in the Loans and the other items sold pursuant to Article II of the
Sale and Servicing Agreement. The Issuer will take all action necessary to
maintain the Indenture Trustee’s security interest in the Loans and the other
items pledged to the Indenture Trustee pursuant to the Indenture.
     The Issuer and the Depositor agree to take any and all acts and to execute
any and all further instruments reasonably necessary or requested by the
Purchaser to more fully effect the purposes of this Note Purchase Agreement.
     SECTION 7.04 Covenants. The Issuer and the Depositor shall each duly
observe and perform each of their respective covenants set forth in each of the
Basic Documents to which they are a party.
     SECTION 7.05 Amendments. Neither the Issuer nor the Depositor shall make,
nor permit any Person to make, any amendment, modification or change to, or
provide any waiver under any Basic Document to which the Issuer or the
Depositor, as applicable, is a party without the prior written consent of the
Purchaser.

15



--------------------------------------------------------------------------------



 



     SECTION 7.06 With Respect to the Exempt Status of the Purchased Notes.
     (a) Neither the Issuer nor the Depositor, nor any of their respective
Affiliates, nor any Person acting on their behalf will, directly or indirectly,
make offers or sales of any security, or solicit offers to buy any security,
under circumstances that would require the registration of the Purchased Notes
under the Securities Act.
     (b) Neither the Issuer nor the Depositor, nor any of their Affiliates, nor
any Person acting on their behalf will engage in any form of general
solicitation or general advertising (within the meaning of Regulation D
promulgated under the Securities Act) in connection with any offer or sale of
the Purchased Notes.
     (c) On or prior to any Transfer Date, the Issuer and the Depositor will
furnish or cause to be furnished to the Purchaser and any subsequent purchaser
therefrom of Additional Note Principal Balance, if the Purchaser or any such
subsequent purchaser so request, a letter from each Person furnishing a
certificate or opinion on the Closing Date as described in Section 4.01 hereof
or on or before any such Transfer Date in which such Person shall state that
such subsequent purchaser may rely upon such original certificate or opinion as
though delivered and addressed to such subsequent purchaser and made on and as
of the Closing Date or such Transfer Date, as the case may be, except for such
exceptions set forth in such letter as are attributable to events occurring
after the Closing Date or such Transfer Date.
     SECTION 7.07 Affirmative Covenants
          Until (i) the Revolving Period has ended, (ii) all Obligations have
been paid in full and (iii) all other obligations of the Issuer under the Basic
Documents have been performed in full, the Issuer and the Depositor, each
covenants and agrees that it will do all of the following:
     (a) Continue to engage in the business now conducted by it and preserve and
maintain in full force and effect its existence and all permits, licenses,
approvals, consents, rights, privileges, and franchises necessary or desirable
in the conduct or transaction of its business or the ownership of its
properties.
     (b) Pay and discharge, or cause the Servicer to pay and discharge, all
taxes, levies, liens, and other charges on its assets and on the Collateral
that, in each case, in any manner would create any lien or charge upon the
Collateral.
     (c) Comply in all material respects with all laws, ordinances, rules, and
regulations of any federal, state, municipal, or other public authority having
jurisdiction over the Issuer or any of its assets.
     (d) Advise the Purchaser in writing at least thirty (30) days prior to the
opening of any new chief executive office or the closing of any such office and
of any change in the Issuer’s name or the places where the books and records
pertaining to the Collateral are kept.
     (e) Maintain records with respect to the Collateral and the conduct and
operation of its business in conformity with general standards in the subprime
mortgage loan servicing industry and with no less a degree of prudence than if
the Collateral were held by the Issuer for its

16



--------------------------------------------------------------------------------



 



own account, and furnish the Purchaser, upon reasonable request by the
Purchaser, with information with respect to the Collateral.
     (f) Provide, or cause the Servicer to provide, to the Purchaser a magnetic
tape, floppy disk or electronic transmission, as the Purchaser shall elect from
time to time, containing the Servicer’s standard monthly remittance report,
which report shall be in substantially the form required under the Sale and
Servicing Agreement .
     (g) Pay, discharge, or otherwise satisfy before they become delinquent all
material obligations of whatever nature, except when (i) the failure to pay,
discharge or satisfy such obligations before they become delinquent is
consistent with Accepted Servicing Practices or (ii) the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and the Issuer has established adequate reserves with respect thereto and no
liens have attached to any portion of the Collateral.
     (h) Promptly, and in any event within one Business Day of the occurrence
thereof, notify the Purchaser in writing of (i) the occurrence of any event of
default by any Person under any indenture, mortgage, deed of trust, agreement,
or other instrument or contractual obligation to which the Issuer or any
Affiliate of the Issuer is a party or by which its properties may be bound or
affected, if such occurrence could reasonably be expected to have a Material
Adverse Effect, or (ii) the occurrence of any Default or Event of Default.
     (i) At all times be wholly-owned (i) directly, by the Depositor, and
(ii) indirectly, by the Loan Originator.
     (j) Cause the Loans to be serviced and administered by the Servicer
(including any Subservicers) in substantial compliance with Accepted Servicing
Practices and, at all times, enforce the obligations of the Servicer (including
any Subservicers) under the Sale and Servicing Agreement.
     (k) Cause each of its agents (including the Servicer) to agree to hold in
trust and to deposit, in accordance with its normal and customary practices and
procedures, all Collections received from time to time in respect of the Pledged
Loans (net of Servicing Fees and ancillary amounts that are payable to the
Servicer under the Sale and Servicing Agreement) to the Collection Account
maintained pursuant to the Facility Administration Agreement or to such other
account or accounts as may be specified and maintained by the Purchaser or its
designee from time to time.
     (l) Comply in all material respects with the terms of both the Custodial
Agreement and the Indenture.
     (m) Except as otherwise permitted in the Sale and Servicing Agreement,
agree to any material modification of any Loan only with the prior written
consent of the Purchaser.
     (n) Deliver all Custodial Loan Files to the Custodian as provided in the
Custodial Agreement.
     (o) Cause each service provider engaged by the Issuer that is an Affiliate
of the Issuer to agree and covenant that such service provider shall not, prior
to a date which is one year

17



--------------------------------------------------------------------------------



 



and one day after the payment in full of all Obligations (i) petition or
otherwise invoke, directly or indirectly, the process of any Governmental
Authority for the purpose of (A) commencing or sustaining a case against the
Issuer under any federal or state bankruptcy, insolvency or similar law or
(B) appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official of the Issuer or any substantial part of
its property or (C) ordering the winding up or liquidation of the affairs of the
Issuer, or (ii) acquiesce to any of the foregoing.
     (p) Use the funds derived from issuing and selling the Notes solely to
purchase Loans and other Collateral from the Depositor (or any other
transferor).
     (q) Permit representatives of the Purchaser, at the Purchaser’s expense
(except as otherwise provided herein with respect to any due diligence
activities undertaken by or for the Purchaser) at any reasonable time prior to
the occurrence of an Event of Default and at the Issuer’s expense at any time
thereafter, to (i) visit and inspect any of the Issuer’s properties and examine
and make copies of or abstracts from any of its books and records in any way
relating to the Collateral or to the Issuer’s compliance with the provisions of
this Agreement or any other Basic Document at any reasonable time and as often
as may reasonably be desired by the Purchaser (but, prior to the occurrence of
any Default or Event of Default, only upon not less than five Business Days’
prior notice), and (ii) discuss the business, operations, properties, assets and
financial and other condition of the Issuer with the Issuer’s officers and
employees of the Issuer and with its independent certified public accountants
(it being agreed that the Issuer shall cause such officers, employees and
accountants to be available for such purposes and to cooperate fully with such
representatives); provided, however, that the results of any such visit,
inspection, examination, discussion or audit, to the extent such results are
proprietary and non-public, shall be kept confidential by the Purchaser and its
Affiliates except (x) as may be required by law or regulation or by any
governmental agency or regulatory body having authority over the Purchaser or
its Affiliates, (y) to the extent that such information may be communicated to
the legal counsel, auditors and other advisers of the Purchaser or its
Affiliates, and (z) in connection with any legal or other proceedings for the
enforcement of any right, remedy, power or privilege of the Purchaser under any
Basic Document or for the protection of the Purchaser’s interests thereunder.
     (r) Promptly give the Purchaser written notice upon becoming aware that the
Issuer is not in compliance in all material respects with ERISA or that any Lien
exists on any of the Pledged Loans under ERISA.
     (s) Keep proper books of record and account in which full, true and correct
entries in conformity with GAAP and all requirements of law shall be made of all
dealings and transactions in relation to its business and activities.
     (t) Supply the Purchaser with bring-down good standing certificates, legal
opinions, officer’s certificates and similar such items, promptly upon the
Purchaser’s reasonable request. The Purchaser will not, however, request such
items more frequently than once in any period of 90 consecutive days unless
either a Default or an Event of Default shall have occurred and be continuing.
     (u) Within ten (10) days of the initial Transfer Date, file all material
instruments and documents (including UCC-1 financing statements and continuation
statements) required to be

18



--------------------------------------------------------------------------------



 



filed to create in favor of the Purchaser a perfected Lien with respect to the
Collateral shall have been duly prepared (and, if applicable executed or
acknowledged) by the Issuer and delivered to the Purchaser in the proper form
for filing in each office in each relevant jurisdiction.
     SECTION 7.08 Negative Covenants.
     Until (i) the Revolving Period has ended, (ii) all Obligations have been
paid in full and (iii) all other obligations of the Issuer under the Basic
Documents have been performed in full, the Issuer covenants and agrees that it
will not:
     (a) Create, incur, assume, or suffer to exist, any Lien with respect to any
of the Collateral whether now owned or existing or hereafter acquired or
arising, other than liens in favor of the Indenture Trustee, or permit any
financing statement (except any financing statements in favor of the Indenture
Trustee) or assignment (except for any assignments in favor of the Purchaser) to
be on file in any public office with respect thereto.
     (b) Sell, lease, license, transfer, assign, convey, dispose of, alienate,
terminate or relinquish any of the Issuer’s right, title or interest in or to
the Collateral, except as specifically provided herein.
     (c) Either (i) merge with or into or consolidate with any other Person,
regardless of whether the Issuer is the surviving entity in such merger or
consolidation, or transfer all or substantially all of its assets to any other
Person to accomplish a similar purpose, or (ii) wind up, liquidate, or dissolve,
or (iii) agree to do any of the foregoing.
     (d) Without obtaining the prior written approval of the Purchaser in each
case, either (i) amend, supplement or otherwise modify (or agree to amend,
supplement or otherwise modify) the Issuer’s charter, bylaws or other
organizational documents (unless such amendment, supplement or other
modification cannot reasonably be expected to have a Material Adverse Effect) or
(ii) amend, supplement or otherwise modify (or agree to amend, supplement or
otherwise modify, or, to the extent its consent is required therefor, consent to
any amendment or supplement to or modification of) the Sale and Servicing
Agreement or any other Basic Document, or any other document, instrument or
agreement in any way relating to the transactions contemplated hereunder or
thereunder.
     (e) Change its name, chief executive office, or location where its books
and records are kept with respect to the Collateral, on less than thirty
(30) days’ prior written notice to the Purchaser; or., except with the
Purchaser’s prior written consent, change its structure or ownership.
     (f) Prior to pledging the affected Loans hereunder, approve any proposed
amendments, supplements or other modifications to the Underwriting Standards
that are material in nature without first providing the Purchaser with a copy of
such proposed modifications; provided that if, within 15 Business Days after
receipt of a copy thereof, the Purchaser informs the Issuer that it disapproves
of one or more of such proposed modifications, “Underwriting Standards” shall
mean, for purposes of this Agreement and the other Basic Documents, the
Underwriting Standards previously in effect, modified only to the extent of such
modifications as have not been disapproved by the Purchaser.

19



--------------------------------------------------------------------------------



 



     (g) Use the proceeds of the purchase of Notes made pursuant to this
Agreement, directly or indirectly, for the purpose of purchasing or carrying any
margin stock or for the purpose of reducing or retiring any debt which was
originally incurred to purchase or carry margin stock or for any other purpose
which might constitute the Advances under this Agreement as being “purpose
credit” within the meaning of Regulation G, T, U or X of the Board of Governors
of the Federal Reserve System.
     (h) Incur or otherwise become liable for any debt obligation for money
borrowed (other than debt arising under this Agreement), or for any other (i.e.,
debt arising for reasons other than money borrowed) material debt obligations
other than amounts owed to the Depositor (or any other transferor of loans to
the Issuer) in consideration of assets purchased by the Issuer under the Sale
and Servicing Agreement or pursuant to the Disposition Agreement), without first
obtaining the specific written consent of the Purchaser (which consent may be
given or withheld in the Purchaser’s sole discretion).
     (i) Attempt to assign this Agreement or any rights hereunder without first
obtaining the specific written consent of the Purchaser (which consent may be
given or withheld in the Purchaser’s sole discretion).
ARTICLE VIII
ADDITIONAL COVENANTS
     SECTION 8.01 Legal Conditions to Closing. The parties hereto will take all
reasonable action necessary to obtain (and will cooperate with one another in
obtaining) any consent, authorization, permit, license, franchise, order or
approval of, or any exemption by, any Governmental Authority or any other
Person, required to be obtained or made by it in connection with any of the
transactions contemplated by this Note Purchase Agreement.
     SECTION 8.02 Expenses.
     (a) The Issuer and the Depositor jointly and severally covenant that,
whether or not the Closing takes place, except as otherwise expressly provided
herein, all reasonable costs and expenses incurred in connection with this Note
Purchase Agreement and the transactions contemplated hereby shall be paid by the
Issuer or the Depositor.
     (b) The Issuer and the Depositor jointly and severally covenant to pay as
and when billed by the Purchaser, subject to the applicable limit on Due
Diligence Fees set forth in Section 11.15 of the Sale and Servicing Agreement,
all of the reasonable out-of-pocket costs and expenses incurred in connection
with the consummation and administration of the transactions contemplated hereby
and in the other Basic Documents including, without limitation, (i) all
reasonable fees, disbursements and expenses of counsel to the Purchaser,
(ii) all reasonable fees and expenses of the Indenture Trustee and the Owner
Trustee and their counsel, including, but not limited to, legal fees for the
protection of the Purchaser’s interests, and (iii) all reasonable fees and
expenses of the Custodian and its counsel.
     (c) The Issuer’s and Depositor’s obligations under this Section 8.02 shall
survive the termination of this Agreement.

20



--------------------------------------------------------------------------------



 



     SECTION 8.03 Mutual Obligations. On and after the Closing, each party
hereto will do, execute and perform all such other acts, deeds and documents as
any other party hereto may from time to time reasonably require in order to
carry out the intent of this Note Purchase Agreement.
     SECTION 8.04 Restrictions on Transfer. The Purchaser agrees that it will
comply with the restrictions on transfer of the Purchased Notes set forth in the
Indenture and will resell the Purchased Notes only in compliance with such
restrictions.
     SECTION 8.05 [Reserved].
     SECTION 8.06 Information Provided by the Purchaser. The Purchaser hereby
covenants to determine One-Month LIBOR in accordance with the definition thereof
in the Basic Documents and shall give notice to the Indenture Trustee, the
Issuer and the Depositor of the Interest Payment Amount on each Determination
Date. The Purchaser shall cause the Market Value Agent to give notice to the
Indenture Trustee, the Issuer and the Depositor of any Hedge Funding Requirement
(if any) on or before the Determination Date related to any Payment Date. In
addition, on each Determination Date, the Purchaser hereby covenants to give
notice to the Indenture Trustee, the Issuer and the Depositor of (i) the
Issuer/Depositor Indemnities (as defined in the Trust Agreement), (ii) Due
Diligence Fees and (iii) the Collateral Value for each Loan for the related
Payment Date.
ARTICLE IX
INDEMNIFICATION
     SECTION 9.01 Indemnification of the Purchaser. Each of the Issuer and the
Depositor hereby agree to, jointly and severally, indemnify and hold harmless
each Indemnified Party against any and all losses, claims, damages, liabilities,
reasonable expenses or judgments (including reasonable accounting fees and
reasonable legal fees and other reasonable expenses incurred in connection with
this Note Purchase Agreement or any other Basic Document and any action, suit or
proceeding or any claim asserted) (collectively, “Losses”), as incurred (payable
promptly upon written request), for or on account of or arising from or in
connection with any information prepared by and furnished or to be furnished by
any of the Issuer, the Loan Originator or the Depositor pursuant to or in
connection with the transactions contemplated hereby including, without
limitation, such written information as may have been and may be furnished in
connection with any due diligence investigation with respect to the business,
operations, financial condition of the Issuer, the Loan Originator, the
Depositor or with respect to the Loans, to the extent such information contains
any untrue statement of material fact or omits to state a material fact
necessary to make the statements contained therein in the light of the
circumstances under which such statements were made not misleading, except with
respect to any such information used by such Indemnified Party in violation of
the Basic Documents or as a result of an Indemnified Party’s gross negligence or
willful misconduct which results in such Losses. The indemnities contained in
this Section 9.01 will be in addition to any liability which the Issuer or the
Depositor may otherwise have pursuant to this Note Purchase Agreement and any
other Basic Document.
     SECTION 9.02 Procedure and Defense. In case any action or proceeding
(including any governmental or regulatory investigation or proceeding) shall be
instituted involving any

21



--------------------------------------------------------------------------------



 



Indemnified Party in respect of which indemnity may be sought pursuant to
Section 9.01, such Indemnified Party shall promptly notify the Issuer and the
Depositor in writing and, upon request of the Indemnified Party, the Issuer and
the Depositor shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to such Indemnified Party to represent such
Indemnified Party and any others the indemnifying party may designate and shall
pay the reasonable fees and disbursements of such counsel related to such
proceeding; provided that failure to give such notice or deliver such documents
shall not affect the rights to indemnity hereunder unless such failure
materially prejudices the rights of the Indemnified Party. The Indemnified Party
will have the right to employ its own counsel in any such action in addition to
the counsel of the Issuer and/or the Depositor, but the reasonable fees and
expenses of such counsel will be at the expense of such Indemnified Party,
unless (i) the employment of counsel by the Indemnified Party at its expense has
been authorized in writing by the Depositor or the Issuer, (ii) the Depositor or
the Issuer has not in fact employed counsel to assume the defense of such action
within a reasonable time after receiving notice of the commencement of the
action or (iii) the named parties to any such action or proceeding (including
any impleaded parties) include the Depositor or the Issuer and one or more
Indemnified Parties, and the Indemnified Parties shall have been advised by
counsel that there may be one or more legal defenses available to them which are
different from or additional to those available to the Depositor or the Issuer.
Reasonable expenses of counsel to any Indemnified Party for which the Issuer and
the Depositor are responsible hereunder shall be reimbursed by the Issuer and
the Depositor as they are incurred. The Issuer and the Depositor shall not be
liable for any settlement of any proceeding affected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the indemnifying party agrees to indemnify the Indemnified Party
from and against any loss or liability by reason of such settlement or judgment.
Neither the Issuer nor the Depositor will, without the prior written consent of
the Indemnified Party, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Party is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Party,
unless such settlement includes an unconditional release of such Indemnified
Party from all liability on claims that are the subject matter of such
proceeding.
ARTICLE X
MISCELLANEOUS
     SECTION 10.01 Amendments. No amendment or waiver of any provision of this
Note Purchase Agreement shall in any event be effective unless the same shall be
in writing and signed by all of the parties hereto, and then such amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.
     SECTION 10.02 Notices. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
telecopies) and mailed, telecopied (with a copy delivered by overnight courier)
or delivered, as to each party hereto, at its address as set forth in Schedule I
hereto or at such other address as shall be designated by such party in a
written notice to the other parties hereto. All such notices and communications
shall be deemed effective upon receipt thereof, and in the case of telecopies,
when receipt is confirmed by telephone.
     SECTION 10.03 No Waiver; Remedies. No failure on the part of any party
hereto to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall

22



--------------------------------------------------------------------------------



 



any single or partial exercise of any right hereunder preclude any other or
further exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
     SECTION 10.04 Binding Effect; Assignability.
     (a) This Note Purchase Agreement shall be binding upon and inure to the
benefit of the Issuer, the Depositor and the Purchaser and their respective
permitted successors and assigns (including any subsequent holders of the
Purchased Notes); provided, however, neither the Issuer nor the Depositor shall
have any right to assign their respective rights hereunder or interest herein
(by operation of law or otherwise) without the prior written consent of the
Purchaser.
     (b) The Purchaser may, in the ordinary course of its business and in
accordance with the Basic Documents and applicable law, including applicable
securities laws, at any time sell to one or more Persons (each, a
“Participant”), participating interests in all or a portion of its rights and
obligations under this Note Purchase Agreement. Notwithstanding any such sale by
the Purchaser of participating interests to a Participant, the Purchaser’s
rights and obligations under this Note Purchase Agreement shall remain
unchanged, the Purchaser shall remain solely responsible for the performance
thereof, and the Issuer and the Depositor shall continue to deal solely and
directly with the Purchaser and shall have no obligations to deal with any
Participant in connection with the Purchaser’s rights and obligations under this
Note Purchase Agreement.
     (c) This Note Purchase Agreement shall create and constitute the continuing
obligation of the parties hereto in accordance with its terms, and shall remain
in full force and effect until such time as all amounts payable with respect to
the Purchased Notes shall have been paid in full.
     SECTION 10.05 Provision of Documents and Information. Each of the Issuer
and the Depositor acknowledges and agrees that the Purchaser is permitted to
provide to any subsequent purchaser, permitted assignees and Participants,
opinions, certificates, documents and other information relating to the Issuer,
the Depositor and the Loans delivered to the Purchaser pursuant to this Note
Purchase Agreement provided that with respect to Confidential Information, such
subsequent purchaser, permitted assignees and Participants agree to be bound by
Section 7.02 hereof.
     SECTION 10.06 GOVERNING LAW; JURISDICTION. THIS NOTE PURCHASE AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS OTHER THAN SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW. EACH OF THE PARTIES TO THIS NOTE PURCHASE
AGREEMENT HEREBY AGREES TO THE JURISDICTION OF THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURT HAVING
JURISDICTION TO REVIEW THE JUDGMENTS THEREOF. EACH OF THE PARTIES TO THIS NOTE
PURCHASE AGREEMENT HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS AND
ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY OF THE
AFOREMENTIONED COURTS AND CONSENTS TO

23



--------------------------------------------------------------------------------



 



THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT.
     SECTION 10.07 No Proceedings. Until the date that is one year and one day
after the last day on which any amount is outstanding under this Note Purchase
Agreement, the Depositor and the Purchaser hereby covenant and agree that they
will not institute against the Issuer or the Depositor or the Purchaser, or join
in any institution against the Issuer or the Depositor or the Purchaser of, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings,
or other proceedings under any United States federal or state bankruptcy or
similar law.
     SECTION 10.08 Execution in Counterparts. This Note Purchase Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.
     SECTION 10.09 No Recourse—Purchaser and Depositor.
     (a) The obligations of the Purchaser under this Note Purchase Agreement, or
any other agreement, instrument, document or certificate executed and delivered
by or issued by the Purchaser or any officer thereof are solely the partnership
or corporate obligations of the Purchaser, as the case may be. No recourse shall
be had for payment of any fee or other obligation or claim arising out of or
relating to this Note Purchase Agreement or any other agreement, instrument,
document or certificate executed and delivered or issued by the Purchaser or any
officer thereof in connection therewith, against any stockholder, limited
partner, employee, officer, director or incorporator of the Purchaser.
     (b) The obligations of the Depositor under this Note Purchase Agreement, or
any other agreement, instrument, document or certificate executed and delivered
by or issued by the Depositor or any officer thereof are solely the partnership
or corporate obligations of the Depositor, as the case may be. No recourse shall
be had for payment of any fee or other obligation or claim arising out of or
relating to this Note Purchase Agreement or any other agreement, instrument,
document or certificate executed and delivered or issued by the Depositor or any
officer thereof in connection therewith, against any stockholder, limited
partner, employee, officer, director or incorporator of the Depositor.
     (c) The Purchaser, by accepting the Purchased Notes, acknowledges that such
Purchased Notes represent an obligation of the Issuer and do not represent an
interest in or an obligation of the Loan Originator, the Servicer, the
Depositor, the Administrator, the Owner Trustee, the Indenture Trustee or any
Affiliate thereof and no recourse may be had against such parties or their
assets, except as may be expressly set forth or contemplated in this Note
Purchase Agreement, the Purchased Notes or the Basic Documents.
     SECTION 10.10 Survival. All representations, warranties, covenants,
guaranties and indemnifications contained in this Note Purchase Agreement and in
any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the sale, transfer or repayment of the
Purchased Notes and the termination of this Note Purchase Agreement.

24



--------------------------------------------------------------------------------



 



     SECTION 10.11 Waiver of Set-Off. All payments due to Noteholders hereunder
and under any of the Basic Documents, including without limitation all payments
on account of principal, interest and fees, if any, shall be made to the
Noteholders, without set-off, recoupment or counterclaim, and each of the
Depositor and the Issuer hereby waive any and all right of set-off, recoupment
or counterclaim hereunder or under any of the Basic Documents.
     SECTION 10.12 Tax Characterization. Each party to this Note Purchase
Agreement (a) acknowledges and agrees that it is the intent of the parties to
this Note Purchase Agreement that for all purposes, including federal, state and
local income, single business and franchise tax purposes, the Purchased Notes
will be treated as evidence of indebtedness secured by the Loans and proceeds
thereof and the trust created under the Indenture will not be characterized as
an association (or publicly traded partnership) taxable as a corporation,
(b) agrees to treat the Purchased Notes for federal, state and local income and
franchise tax purposes as indebtedness and (c) agrees that the provisions of all
Basic Documents shall be construed to further these intentions of the parties.
     SECTION 10.13 Conflicts. Notwithstanding anything contained herein to the
contrary, in the event of the conflict between the terms of the Sale and
Servicing Agreement and this Note Purchase Agreement, the terms of the Sale and
Servicing Agreement shall control.
     SECTION 10.14 Service of Process. Each of the Depositor and the Issuer
agrees that until such time as the Purchased Notes have been paid in full, each
such party shall have appointed an agent registered with the Secretary of State
of the State of New York, with an office in the County of New York in the State
of New York, as its true and lawful attorney and duly authorized agent for
acceptance of service of legal process. Each of the Depositor and the Issuer
agrees that service of such process upon such person shall constitute personal
service of such process upon it.
     SECTION 10.15 [Reserved].
     SECTION 10.16 Limitation on Liability. It is expressly understood and
agreed by the parties hereto that (a) this Note Purchase Agreement is executed
and delivered by Wilmington Trust Company, not individually or personally, but
solely as Owner Trustee of Option One Owner Trust 2002-3, in the exercise of the
powers and authority conferred and vested in it, (b) each of the
representations, undertakings and agreements herein made on the part of the
Issuer is made and intended not as personal representations, undertakings and
agreements by Wilmington Trust Company but is made and intended for the purpose
for binding only the Issuer, (c) nothing herein contained shall be construed as
creating any liability on Wilmington Trust Company, individually or personally,
to perform any covenant either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties hereto and by any
Person claiming by, through or under the parties hereto and (d) under no
circumstances shall Wilmington Trust Company be personally liable for the
payment of any indebtedness or expenses of the Issuer or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by the Issuer under this Note Purchase Agreement or any other
related documents.
     SECTION 10.17 Binding Effect; Third-Party Beneficiaries. This Agreement
shall inure to the benefit of and be binding upon the parties hereto and their
respective successors and permitted assigns. Each of the Noteholders other than
the Purchaser shall be deemed to be an

25



--------------------------------------------------------------------------------



 



express third-party beneficiary of this Agreement and shall be entitled to
enforce the terms hereof as if it were a party hereto.
     SECTION 10.18 Merger and Integration. This Agreement and the other Basic
Documents set forth the entire understanding of the parties relating to the
subject matter hereof, and all prior understandings, written or oral, are
superseded by this Agreement and the other Basic Documents.
     SECTION 10.19 No Petition. Neither the Issuer nor the Purchaser shall
petition or otherwise invoke the process of any court or government authority
for the purpose of commencing or sustaining a case against the Issuer or the
Purchaser under any federal or state bankruptcy, insolvency or similar law or
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator or
other similar official of the Issuer or the Purchaser or any substantial part of
their respective property, or ordering the winding up or liquidation of the
affairs of the Issuer or the Purchaser.
     SECTION 10.20 Cooperation. The Issuer agrees to cooperate and to cause its
Affiliates (including the Servicer) to cooperate with the Purchaser, consistent
with the terms hereof, to the extent necessary or appropriate to effectuate any
sale or financing of any of the Purchased Notes by the Purchaser, including by
making available or providing access (as appropriate) to the Purchaser or its
designee the Custodial Loan Files and Servicing Records relating to the Mortgage
Loans (subject to the confidentiality requirements of any applicable consumer
protection and other laws or regulations).
     SECTION 10.21 Time. Unless the context clearly requires otherwise, all
references to time contained in this Agreement shall be deemed to be local time
in New York City on the applicable day.
     SECTION 10.22 Headings. The headings and captions contained herein are for
convenience only and shall not control or affect the meaning or interpretation
of any provision hereof.
     SECTION 10.23 Exhibits. The schedules and exhibits referred to herein shall
constitute a part of this Agreement and are incorporated into this Agreement for
all purposes.
     SECTION 10.24 Counterparts. This Agreement may be executed in two or more
counterparts, including telecopy transmission thereof (and by different parties
on separate counterparts), each of which shall be an original, but all of which
together shall constitute one and the same instrument. Signatures may be
exchanged by facsimile, and each party hereto agrees to be bound by its own
facsimile signature and to accept the facsimile signature of the other party.
[Remainder of page intentionally left blank.]

26



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Note Purchase Agreement to
be executed by their respective officers hereunto duly authorized, as of the
date first above written.

              OPTION ONE OWNER TRUST 2002-3
 
       
 
  By:    
 
       
 
      Wilmington Trust Company, not in
 
      its individual capacity but solely as owner
 
      trustee

         
 
  By:    
 
       
 
  Name:    
 
  Title:    

              OPTION ONE LOAN WAREHOUSE
 
  CORPORATION
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

              UBS REAL ESTATE SECURITIES INC.,     as Purchaser
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

27



--------------------------------------------------------------------------------



 



Schedule I
Information for Notices

     
1.
  if to the Issuer:
 
   
 
  Option One Owner Trust 2002-3
 
  c/o Wilmington Trust Company
 
  as Owner Trustee
 
  One Rodney Square North
 
  1100 North Market Street
 
  Wilmington, Delaware 19890
 
  Attention: Corporate Trust Administration
 
  Telecopy: (302) 636-4144
 
  Telephone: (302) 636-1000
 
   
 
  with a copy to:
 
   
 
  Option One Mortgage Corporation
 
  3 Ada Road
 
  Irvine, California 92618
 
  Attention: Matthew Engel
 
  Telecopy number: (866)715-8329
 
  Telephone number: (949) 790-8128
 
   
2.
  if to the Depositor:
 
   
 
  Option One Loan Warehouse Corporation
 
  3 Ada Road
 
  Irvine, California 92618
 
  Attention: Matthew Engel
 
  Telecopy number: (866)715-8329
 
  Telephone number: (949) 790-8128
 
   
3.
  if to the Purchaser:
 
   
 
  UBS Real Estate Securities Inc.
 
  1251 Avenue of the Americas
 
  New York, New York 10020
 
  Attention: Robert Carpenter
 
         George A. Mangiaracina
 
  Telephone: (212) 882-3749
 
  Facsimile: (212) 882-3597

Schedule I



--------------------------------------------------------------------------------



 



     
 
  with a copy to:
 
   
 
  UBS Investment Bank
 
  Newport Office Center 7 (NOC 7)
 
  480 Washington Boulevard
 
  Jersey City, NJ 07310
 
  Attention: Steven D’Orazio
 
  Telephone: (201) 793-6819
 
  Facsimile: (201) 793-6833

Schedule I